Citation Nr: 9903243	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-04 155	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS).



REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to January 
1985.  He was discharged from service on account of having 
admitted to homosexuality.

In July 1998, the Board of Veterans' Appeals (Board) sought 
an independent medical opinion from a physician who is not 
employed by the VA as to whether it was at least as likely as 
not that the veteran became infected with HIV during his 
period of service.  An opinion provided by a physician who is 
a member of the faculty at the New York University Medical 
Center was provided in August 1998.  A copy of that opinion 
was sent to the veteran in September 1998.  The letter 
accompanying the opinion informed the veteran that he could 
submit additional evidence or argument in response to the 
opinion within sixty days.  As no response has been received 
from the veteran following the passage of sixty days, the 
Board will proceed with its review of the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently is shown to have AIDS.  

3.  It is probable that the veteran contracted human immuno-
deficiency virus (HIV) during military service. 


CONCLUSION OF LAW

The veteran has AIDS which is the result of disease incurred 
in service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for AIDS.  He 
maintains that he developed AIDS as a result of having 
contracted HIV during military service.  He contends that his 
initial exposure to HIV occurred while he was on active duty.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been considered and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for 
complaints or treatment regarding HIV or AIDS.  According to 
the report of the general medical examination conducted in 
December 1984 prior to his discharge from service, no 
disability other than dental caries was observed and he was 
deemed qualified for separation from service.  The personnel 
records reflecting his discharge from service provide more 
information pertaining to possible HIV exposure.  In a 
November 1984 statement, the veteran voluntarily admitted 
being a homosexual.  He stated that he had begun having 
feelings of attraction toward males in October 1983 and had 
his initial homosexual contact in December 1983.  He 
explained frankly that he had engaged in sexual activities 
with three men since that time, but had engaged in receptive 
anal intercourse with only one man, "R. B."  Based upon his 
honesty, his record of integrity, and his otherwise 
unblemished service record, he was granted an honorable 
discharge in January 1984.  

Post-service medical records reveal that the veteran was 
initially tested for HIV in late June or early July of 1985, 
approximately six months following his separation from 
service, and approximately nineteen months after his reported 
initial homosexual contact.  The test was positive.  At the 
time, he reported to his treating physician that he had been 
an evolved homosexual for approximately three years and that 
he had had between twenty and thirty homosexual contacts, 
although he was engaged in a relatively monogamous 
relationship at that point.

Post-service medical records also reflect the veteran's pre-
service history of having been involved in a serious 
automobile accident which may have required blood 
transfusions.  Recent medical records reflect treatment for 
HIV and AIDS related complex diseases along with several 
diagnoses of AIDS.  

Because the determination of whether the veteran contracted 
HIV in service is a medical judgment that can only be made by 
medical professionals, the Board sought an informed 
independent medical opinion on this matter.  See ZN v. Brown, 
6 Vet. App. 183 (1994); Kern v. Brown, 4 Vet. App. 350 
(1993).  The physician was able to review the veteran's 
claims file, including his service and post-service medical 
records.  As noted above, an opinion provided by a physician 
who is a member of the faculty at the New York University 
Medical Center was received in August 1998 and a copy of that 
opinion was sent to the veteran in September 1998.  In the 
opinion, after a summary of the history of the case, the 
physician reached the following conclusions:

1.  The appellant has one risk factor for 
HIV infection, homosexual activity, and 
may have a second, blood transfusion.  
The former risk factor is established in 
the medical record while the latter is 
not.  Even if it were, the homosexual 
activity is so much greater in 
quantitative risk that, without 
documentation that the appellant had 
actually been transfused with blood from 
someone who subsequently developed AIDS, 
it is reasonable and appropriate to 
conclude that the appellant's HIV 
infection was acquired from homosexual 
activity.

2.  The latest date on which the 
appellant might have become infected may 
be estimated as the date of the first 
positive diagnostic test less the 
shortest period, perhaps 3 weeks, that 
might ensue between infection and 
development of a positive test.  Hence it 
is appropriate to approximate the latest 
date on which infection might have been 
acquired as May 31, 1985.

3.  The earliest date on which infection 
could have occurred would have been at 
the initiation of homosexual activity, 
particularly receptive anal intercourse, 
in December 1983.

4.  Thus, the time frame within which 
infection occurred, to a reasonable 
degree of medical certainty, is December 
1, 1983 to May 31, 1985.  The appellant 
served on the Air Force for the initial 
13 of the 18 months in this interval.  
Accordingly it is more likely than not 
that the appellant acquired his HIV 
infection during homosexual activity 
which occurred during his period of 
service.  [emphasis in original]

The Board observes that the physician accepted the veteran's 
statement made in support of his application for an honorable 
discharge from service to the effect that his homosexual 
activity had begun in December 1983, rather than the 
veteran's statement made to his treating physician after 
service that his homosexual activity had begun approximately 
three years prior to July 1985.  We are of the opinion, 
however, that in either case, whether the veteran's HIV-risk 
activity began in July 1982 or December 1983; the conclusion 
reached by the independent medical expert remains valid.  
There is no evidence contained in the record indicating that 
the veteran began engaging in homosexual activity prior to 
his entry onto active duty.  Thus, the physician's conclusion 
that it is more likely than not that the veteran's HIV 
infection was acquired during his period of service is 
logical no matter which date is utilized.  

Thus, the evidence of record supports the conclusion that the 
veteran a likely contracted HIV during service and that the 
currently-shown AIDS is due to disease which was incurred in 
service.  Governing law and regulation provides that service 
connection may be established for disability resulting from 
disease contracted in line of duty, or for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d).  Service connection is therefore warranted for 
AIDS.


ORDER

Service connection for HIV/AIDS is granted. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


